Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147202                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147202
                                                                    COA: 312122
                                                                    Oakland CC: 2011-239490-FH;
                                                                                2012-240595-FH
  DARRELL D. FULTON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 22, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Oakland Circuit Court for a
  determination whether the presentence report contains information that is inaccurate,
  relating to the defendant’s prior criminal history. If it is determined by the circuit court
  that inaccurate information is included in the presentence report, the report shall be
  corrected or the information deleted in accordance with MCR 6.425(E)(2), and the
  corrected report shall be forwarded to the Michigan Department of Corrections. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 27, 2013
           s1120
                                                                               Clerk